In a negligence action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Nassau County (Christ, J.), dated April 16, 1986, which, after a jury trial, is in favor of the plaintiff and against him in the principal amount of $145,540.
Ordered that the judgment is reversed, on the facts and as an exercise of discretion, without costs or disbursements, and a new trial is granted on the issue of damages only, unless within 20 days after the service upon the plaintiff of a copy of this decision and order, together with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the verdict as to damages to the principal amount of $55,540, and to the entry of an amended judgment accordingly. In the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The findings of fact as to liability are affirmed.
The record reveals that the plaintiff sustained a permanent soft tissue injury to the neck and back which will result in pain and limited restriction of motion. In light of the fact that the plaintiff has returned to work full time and apparently resumed most of her daily activities, we find that the verdict was excessive to the extent indicated. Thompson, J. P., Bracken, Lawrence and Spatt, JJ., concur.